Opinion by
Judge Craig,
Claimant appeals from an order of the Unemployment Compensation Board of Review denying him benefits under Section 402(h) of the Unemployment Compensation Law1 on the ground that his former work had been self-employment.
The record shows that claimant owned fifty percent of the outstanding stock of Standard Metal Products, Inc. Serving as secretary-treasurer of the corporation and as a member of the hoard of directors, claimant was the company’s general manager, until the corporation’s bankruptcy on February 1, 1977.
This case is controlled by Kerns v. Unemployment Compensation Board of Review, 28 Pa. Commonwealth Ct. 48, 367 A.2d 334 (1976), where we held that ownership of one-quarter of the corporation’s outstanding stock and membership on its board of directors, coupled with the status of corporate officer, were sufficient to establish that claimant had that “substantial degree of control” over the corporation’s operation- which constituted self-employment, making him ineligible for compensation benefits under the rule articulated in Btarinieri Unemployment Compensation Case, 447 Pa. 256, 289 A.2d 726 (1972).
We affirm the order of the Board denying claimant benefits.
Order
And Now, this 19th day of April, 1979, the order of the Unemployment Compensation Board of Re*116view, No. B-147615, dated July 19, 1977, is affirmed and claimant’s appeal is dismissed.

 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(h) (disqualifies self-employed persons).